Per Curiam : When it satisfactorily appears to the court that material evidence has been inadvertently omitted from the bill of exceptions, and that proper diligence has been used to supply the deficiency in the record, an opportunity will be given the party to apply to the court below to amend the bill of exceptions, so that the whole case may be presented to this court. But the suggestion of the counsel for the appellant, that to avoid a continuance for the cause mentioned, he would agree to admit the omitted deed as a part of the bill of exceptions, if put in the form of a stipulation to that effect, will obviate the necessity of continuing the cause for the purpose indicated. A final disposition of the motion will not be made until the court shall be advised whether such a stipulation will be made.